
	

114 HR 1133 IH: To amend the Federal Credit Union Act to exclude extensions of credit made to veterans from the definition of a member business loan.
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1133
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Miller of Florida (for himself, Mr. Ted Lieu of California, Ms. Brownley of California, Ms. Titus, Mr. Takano, Mr. Aguilar, Mr. MacArthur, Mr. Huffman, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Federal Credit Union Act to exclude extensions of credit made to veterans from the
			 definition of a member business loan.
	
	
		1.Member business loan definition
 (a)In generalSection 107A(c) of the Federal Credit Union Act (12 U.S.C. 1757a(c)) is amended— (1)in paragraph (1)(B)—
 (A)in clause (iv), by striking or at the end; (B)in clause (v), by striking the period and inserting ; or; and
 (C)by adding at the end the following:  (vi)made to a veteran;;
 (2)in paragraph (2), by striking and at the end; (3)in paragraph (3), by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (4)the term veteran has the meaning given such term under section 101 of title 38, United States Code..
 (b)Effective dateThe amendments made by subsection (a) shall take effect after the end of the 6-month period beginning on the date of the enactment of this Act.
			
